TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-03-00591-CV




                         In the Best Interest and Protection of R. J. C.




                 FROM THE PROBATE COURT NO. 1 OF TRAVIS COUNTY
                NO. 37900, HONORABLE GUY HERMAN, JUDGE PRESIDING



                            MEMORANDUM OPINION


               On September 22, 2003, R. J. C., pro se, filed a notice of appeal from the judgement

of the probate court. He subsequently neither paid for, or made arrangements to pay for the clerk’s

record. By letter dated February 24, 2004, this Court informed R. J. C. of his failure/refusal to pay

the fee due for the record. We requested a response by March 8, 2004, and warned that the failure

to respond would result in the dismissal of the appeal for want of prosecution.

               Because we have not received any communication from R. J. C. and he has not paid

for, or made arrangements to pay for the clerk’s record, we dismiss this appeal for want of

prosecution on our own initiative. See Tex. R. App. P. 37.3(b).




                                              Bob Pemberton, Justice

Before Justices Kidd, B. A. Smith and Pemberton

Dismissed for Want of Prosecution

Filed: March 18, 2004